The defendant contends that he was deprived of due process because he was not provided with access to audio recordings of conversations he had with his wife while incarcerated. We disagree. Since the prosecution was not obligated to provide the defendant with the audio recordings (see People v Muller, 72 AD3d 1329 [2010]), the prosecution’s failure to provide the defendant with access to the recordings, or access to a copy of the recordings that was not “encrypted and password protected,” did not deprive him of due process or the right to a fair trial.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contention is without merit. Skelos, J.E, Balkin, Roman and Sgroi, JJ., concur.